DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly 

Claims 63, 65-66, and 71-72 are rejected under 35 U.S.C. 103 as being unpatentable over McKim (US 2015/0267158) in view of Ho (US 2005/0186669) and Kim (US 2003/0017582), or alternatively, under McKim (US 2015/0267158) in view of Ho (US 2005/0186669), Kim (US 2003/0017582), and Caspi (US 5,422,270).
Regarding claim 63, McKim discloses a multi-well plate apparatus (abstract) for providing bi-directional flow (claim 4), comprising: 
A holder body (abstract, “plates”);
Wherein the holder body (abstract, “plates”) comprises a pair of adjacent chambers (abstract, “two or more wells”), comprising:
A first chamber (claim 1, one well),
A second chamber (claim 1, second well), and
A channel (claim 1, “transwell tube”) extending between the interior of the first chamber (claim 1, one well) and the interior of the second chamber (claim 1, second well), and
A plurality of insert elements (claim 11, “an insert”), each disposed within an individual chamber (claim 11, “at least one well comprises an outer shell and an insert”);
Wherein:

McKim does not disclose:
A holder body support; 
at least one drive element arranged to rock a holder body supported via the support to thereby repeatedly raise and lower spaced apart ends of the holder body, wherein the apparatus for providing bi-directional fluid flow is configured to repeatedly rock the holder body;
a plurality of pairs of adjacent chambers;
each channel permits bi-directional fluid flow between only the first chamber and the second chamber of each pair of adjacent chambers;
each chamber is directly connected to the only one channel; and,
the width of each channel is 1.5 mm – 3.5 mm.
As to 1) and 2) Ho discloses a holder body support (paragraph [0056], Figs. 1-5, element 1001]); and at least one drive element (paragraph [0056], Figs. 1-5, element 1010) arranged to rock (paragraph [0034]) a holder body supported via the support (paragraph [0056], Figs. 1-5, element 1001) to thereby repeatedly raise and lower spaced apart ends (paragraph [0034]) of the holder body, wherein the apparatus (abstract, “apparatus”) for providing bi-directional fluid flow (paragraph [0034], “seesaw motion”) is configured to repeatedly rock (abstract, “rocking movement”) the holder body.
In the analogous art of cell culture rockers, it would have been obvious to one skilled in the art before the effective filing date to modify the multi-well plate apparatus of McKim with 
As to 3) and 6), Kim discloses a plurality of pairs of adjacent chambers (Fig. 6 and 6A), and that the width of each channel is 1.5 mm - 3.5 mm (paragraph [0105]).
	In the analogous art of testing cell movement in a plate, it would have been obvious to one skilled in the art before the effective filing date to modify the channel of McKim with the width of the channel of Kim in order to promote fluid flow between wells, and to be able to have multiple pairs of wells to undergo testing on a single wellplate.
	As to 4) and 5), these claim limitations can be rejected in multiple ways, using either the teachings of modified McKim in view of Ho and Kim (below), or alternatively, modified McKim in view of Ho and Caspi (further below).
	As to 4), McKim discloses that each channel permits bi-directional fluid flow (claim 4) between only the first chamber and the second chamber (claim 1, two or more wells).
McKim does not disclose each pair of adjacent chambers, but this limitation is disclosed by Kim, above (Figs. 6 and 6A).
Not only does McKim specifically disclose bidirectional flow, but also it would have been obvious to one skilled in the art before the effective filing date to change the direction of the flow on the pumping device of McKim to make flow alternate between a forward direction and a backward direction. However, since the pumping device of McKim is now being replaced by the rocking device of Ho, it is also apparent that the alternating hydrostatic pressure due to the rocking motion of the device of Ho would cause alternating between a forward direction and a backward direction (Ho, paragraph [0034], “seesaw motion”). This would yield the bidirectional flow of the claim limitation.

In the analogous art of testing cell movement in a plate, it would have been obvious to one skilled in the art before the effective filing date to modify the chambers of modified McKim with the chambers of Kim that are directly connected to the only one channel in order to restrict flow of fluid between pairs of chambers instead of all the chambers of the entire well plate. This would be helpful in replicating the conditions of the cell culture across multiple pairs of chambers in a single well plate, rather than using multiple well plates. 
Assuming that the rejection to 4) is deemed insufficient evidence for the claim limitation, modified McKim in view of Caspi teaches the claim limitation. McKim discloses that each channel permits bi-directional fluid flow (claim 4) between only the first chamber and the second chamber (claim 1, two or more wells). 
McKim does not disclose each pair of adjacent chambers, but this limitation is alternatively disclosed by Caspi (Figs. 1-2). Moreover, Caspi also discloses free passage of supernatant, but not of cells, between the cultures (col. 2, lines 12-21). This “free passage” of supernatant would include bidirectional flow in the only one channel between the two chambers of each pair of chambers.
In the analogous art of well plates, it would have been obvious to one skilled in the art before the effective filing date to modify the well plate of McKim with the each channel permitting bidirectional fluid flow of Caspi in order to allow soluble mediators to travel between chambers with cells, influencing cell growth. 
Furthermore, Caspi references a semipermeable membrane, such as those in insert elements, and obviates the use of a semipermeable membrane: “This method obviates the use of 
Notably, the design of Caspi’s channel is only about two-thirds of the depth of the connected wells (Caspi, claim 1). However, this depth limitation can be obviously modified to suit the depth of the instant invention since there is already insert elements in McKim’s invention holding the cells or tissue and allowing only supernatant to flow; there would be no need for the two-third depth limitation. In addition, a suitable depth limitation has already been disclosed in the claim 73 rejection, below.
Assuming that the rejection to 5) is deemed insufficient evidence for the claim limitation, modified McKim in view of Caspi teaches the claim limitation. Caspi discloses that each chamber is directly connected to the only one channel (Figs. 1-2).
In the analogous art of well plates, it would have been obvious to one skilled in the art before the effective filing date to modify each chamber of modified McKim to be directly connected to the only one channel in order to restrict flow of fluid between pairs of chambers instead of all the chambers of the entire well plate. This would be helpful in replicating the conditions of the cell culture across multiple pairs of chambers in a single well plate, rather than using multiple well plates.
Regarding claim 65, McKim further discloses that each chamber (claim 1, “wells”) comprises a base element (paragraph [0036] or Fig. 3B, element 302) and at least one side wall element (annotated Fig. 3B, below).

    PNG
    media_image1.png
    392
    604
    media_image1.png
    Greyscale

Annotated McKim, Fig. 3B

Regarding claim 66, McKim further discloses that each channel (claim 1, “transwell tube”) extends between a base (paragraph [0036] or Fig. 3B, element 302) or side wall (annotated Fig. 3B, above) of the first chamber (claim 1) to a base (paragraph [0036] or Fig. 3B, element 302) or side wall (annotated Fig. 3B, above) of the second chamber (claim 1, second well).
Regarding the limitation “of each pair of adjacent chambers”, Kim discloses a plurality of pairs of adjacent chambers (Fig. 6 and 6A and see claim 63 rejection, above).
Regarding claim 71, Ho discloses the drive element (paragraph [0056], Figs. 1-5, element 1010).
Regarding the limitation “the drive element is configured to rock the holder body at a speed of approximately 1 minute - 20 minutes per complete rocking motion”, the manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
claim 72, McKim further discloses the holder body (abstract, “plates”).
McKim does not disclose:
the holder body comprises at least six pairs of adjacent chambers;
the holder body further comprises an outer perimeter wall element, wherein the outer perimeter wall element comprises an inwardly stepped portion configured to allow a plurality of holder bodies to be vertically stacked;
the apparatus further comprises a lid element which is removably positionable over the holder body, the lid element providing a substantially planar cover extending over the plurality of chambers; or,
the pairs of adjacent chambers are arranged in rows and columns in a respective orthogonal relationship within the holder body.
Kim discloses that the holder body comprises at least six pairs of adjacent chambers (Fig. 6, or paragraph [0068]); the pairs of adjacent chambers (paragraph [0015]) are arranged in rows and columns (Fig. 6) in a respective orthogonal relationship (Fig. 2 and Fig. 3) within the holder body (Fig. 6A, element 12, paragraph [0102]).

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over McKim (US 2015/0267158) in view of Ho (US 2005/0186669) and Kim (US 2003/0017582), as applied to claim 63 above, further in view of Cui (US 2007/0207537); or alternatively, under McKim (US 2015/0267158) in view of Ho (US 2005/0186669), Kim (US 2003/0017582), and Caspi (US 5,422,270), as applied to claim 63, further in view of Cui (US 2007/0207537).
Regarding claim 64, McKim further discloses a pair of adjacent chambers (claim 1, wells one and two), including the channel (claim 1, “transwell tube”).

Cui discloses that the volume of each pair of adjacent chambers (paragraph [0012], “two or more wells may be interconnected”), including the channel, is between 0.5 mL and 8 mL (paragraph [0011]).
In the analogous art of cell culture plates, it would have been obvious to one skilled in the art before the effective filing date to modify the volume of the wells and channel in order to allow for multiple types of wellplate arrangements, such as a 48-well microplate or a 96-well microplate (Cui, paragraph [0011]); it would just depend on the size and number of wells desired in the plate.
In addition, regarding the limitation “the volume of each pair of adjacent chambers, including the channel, is between 0.5 mL and 8 mL”, absent unexpected results it would have been prima facie obvious for one of ordinary skill in the art to change the size/proportion of the channel according to the need to fit a certain volume of fluid to be used, for example, for an analyzer, a corresponding size of cell culture insert, or for scale-up or scale-down of a biological process while testing pharmaceuticals. MPEP § 2144.04(IV)(A).

Claims 67-68 are rejected under 35 U.S.C. 103 as being unpatentable over McKim (US 2015/0267158) in view of Ho (US 2005/0186669) and Kim (US 2003/0017582), as applied to claim 63, further in view of Stevens (US 5,358,871); or alternatively, under McKim (US 2015/0267158) in view of Ho (US 2005/0186669), Kim (US 2003/0017582), and Caspi (US 5,422,270), as applied to claim 63, further in view of Stevens (US 5,358,871).
claim 67, McKim further discloses that each insert element (claim 11, “an insert”) comprises flanges (annotated Fig. 3B, above) which contact and rest on a top surface (Fig. 3B, element 304, above) of the holder body (abstract, “plates”), supporting the insert element (Fig. 3B, element 304, above) within the chamber (claim 1 “well”).
Assuming arguendo, that the insert of McKim does not satisfy the flange structure, Stevens discloses that each insert element (Fig. 1, element 40) further comprise extending flanges (Fig. 4, element 54) which contact and rest on a top surface (Fig. 1, element 24), supporting the insert element (Fig. 1, element 40).
In the analogous art of cell culture inserts, it would have been obvious to one skilled in the art before the effective filing date to modify the insert of McKim with the insert of Stevens in order to have a support for clearance between the bottom of the membrane insert and the bottom surface of the well (Stevens, col 2, lines 4-9). Also, flanges would make the insert more easily graspable by hand.
Regarding the limitation “a plurality of radially extending flanges”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B). 
In addition, regarding the limitation “a plurality of radially extending flanges”, absent unexpected results, changes in the shape of the flanges would have been obvious to one of ordinary skill in the art. MPEP §§ 2144.04(IV)(B).
Regarding claim 68, McKim discloses that the flanges (annotated Fig. 3B, above) position the insert element (claim 11, “an insert”) within a chamber (claim 1 “well”) such that it does not contact a side wall (annotated Fig. 3B, above) or base (paragraph [0036] or Fig. 3B, element 302) of the chamber (claim 1 “well”). 
arguendo, that McKim does not meet the flange requirement, Stevens further discloses that the flanges (Fig. 4, element 54) position the insert element (Fig. 1, element 40) within a chamber (Fig. 1, element 14) such that it does not contact a side wall (Fig. 5, element 20) or base (Fig. 5, element 18) of the chamber (Fig. 1, element 14).

Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over McKim (US 2015/0267158) in view of Ho (US 2005/0186669) and Kim (US 2003/0017582), as applied to claim 63, further in view of Stevens (US 5,358,871), Fumihiko (US 5,593,587), and Antonchuk (WO 2010/069080); or alternatively, under McKim (US 2015/0267158) in view of Ho (US 2005/0186669), Kim (US 2003/0017582), and Caspi (US 5,422,270), as applied to claim 63, further in view of Stevens (US 5,358,871), Fumihiko (US 5,593,587), and Antonchuk (WO 2010/069080).
Regarding claim 69, McKim discloses an insert (claim 1, “an insert”) with a semi-permeable membrane (paragraph [0036]).
McKim does not disclose that each insert element is configured to support a cell scaffold element comprising a porous lower surface membrane, wherein the average diameter of the pores is 8 [Symbol font/0x6D]m – 150 [Symbol font/0x6D]m.
Stevens further discloses that each insert element (Fig. 1, element 40) is configured to support a cell scaffold element (Fig. 1, element 58) comprising a porous lower surface membrane (Fig. 1, element 58).
In the analogous art of cell culture inserts, it would have been obvious to one skilled in the art before the effective filing date to modify the inserts of McKim with the inserts comprising 
McKim in view of Stevens does not disclose that the average diameter of the pores is 8 [Symbol font/0x6D]m to 150 [Symbol font/0x6D]m.
Fumihiko discloses that the average diameter of the pores is 40 [Symbol font/0x6D]m to 200 [Symbol font/0x6D]m (abstract).
In the analogous art of cell strainers, it would have been obvious to one skilled in the art before the effective filing date to modify the membrane of the cell culture insert of McKim in view of Stevens with the mesh of the cell strainer of Fumihiko in order to support tissue and spiculae from a suspension (Fumihiko, col. 1, lines 5-10).
McKim in view of Stevens further in view of Fumihiko does not disclose that the average diameter of the pores is 8 [Symbol font/0x6D]m to less than 40 [Symbol font/0x6D]m.
Antonchuk discloses that the average diameter of the pores may be between 5 [Symbol font/0x6D]m and 100 [Symbol font/0x6D]m (paragraph [00107]).
In the analogous art of cell strainers, it would have been obvious to one skilled in the art before the effective filing date to modify the membrane of the cell culture insert of McKim in view of Stevens further in view of Fumihiko with the mesh of the cell strainer of Antonchuk in order to allow single cells, molecules, and cellular debris to pass through; the exact filter size will depend on the type of cell being used, or the size of the aggregate to be retained (Antonchuk, paragraph [00107]).

Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over McKim (US 2015/0267158) in view of Ho (US 2005/0186669) and Kim (US 2003/0017582), as applied to claim 72, further in view of Cui (US 2007/0207537); or alternatively, under McKim (US .
Regarding claim 73, McKim discloses a chamber (claim 1 “well”).
McKim does not disclose that each respective chamber of the plurality of chambers has a depth of 16 mm – 19 mm.
Kim further discloses a plurality of chambers (Fig. 6, or paragraph [0068]).
McKim in view of Kim does not disclose a depth of 16 mm to 19 mm.
Cui discloses a depth of 16 mm to 19 mm (paragraph [0011], “18 mm in depth” or “17 mm in depth”).
In the analogous art of cell culture plates, it would have been obvious to one skilled in the art before the effective filing date to modify the chambers of McKim to specifically have a depth of 16 mm to 19 mm as in Cui in order to have deep enough cell culture plates to support an insert.
	In addition, regarding the limitation that “each respective chamber of the plurality of chambers has a depth of 16 mm - 19 mm”, absent unexpected results, it would have been prima facie obvious for one of ordinary skill in the art to change the size/proportion of the chamber according to the need to fit a certain volume of fluid to be used, for example, for an analyzer or a corresponding size of cell culture insert, or for scale-up or scale-down of a biological process while testing pharmaceuticals. MPEP § 2144.04(IV)(A).

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kirsten (WO 2011/161480) – Figure 1 shows a microplate with sets of two wells connected by gateway conduits. Figure 2, a cross-sectional view, shows that these gateway conduits have a height equal to that of the wells.
Lannutti (US 2010/0273258) – Figure 1 shows a Transwell® insert in a well.
Youngbear (US 2007/0077181) – An invention where holder bodies can be vertically stacked (paragraph [0009]).

Response to Arguments
Applicant’s arguments filed on December 19, 2021 with respect to the claims have been fully considered but are either not persuasive or moot in view of the new grounds of rejection.

In response to the interview, it was discussed that the word “only” as the only proposed amendment to the independent claim was insufficient. The Examiner and Primary Examiner attempted to help provide the Attorney of Record with claim language that is clear enough to describe the feature of the channel using bi-directional flow.

However, regarding claims 63, 65-66, and 71-72, it is also clear that Kim discloses the following feature: “each channel permits bi-directional fluid flow between only the first chamber and the second chamber of each pair of adjacent chambers; each chamber is directly connected to the only one channel”. In fact, multiple references disclose this attribute, as is discussed below.
Upon initial evaluation (see Non-Final Rejection dated December 21, 2020), re-evaluation (see Final Rejection dated April 16, 2021), further consideration (see Non-Final Rejection dated September 21, 2021), and the current consideration of the Kim reference, 
However, barring Kim from the discussion concerning bidirectional flow, the Examiner is making another obviousness-type rejection of McKim in view of Ho and Kim, with more disclosures from Caspi that would render the same result and be equally obvious. Caspi’s invention allows for free fluid movement of supernatant between its paired chambers.
In addition, for further consideration, McKim also discloses being able to use bi-directional flow (McKim claim 4). Having a pump move fluids in either a forward or a backward direction is also known in the art. Replacing the pump with a rocker as in Ho would also achieve this forward/backward motion and therefore alternating, bidirectional flow.

Regarding the 35 U.S.C. § 112 rejection, in light of the amended claim, the rejection is withdrawn.
	The remaining claims are rejected under 35 U.S.C. § 103 from multiple references including McKim, Ho, Kim, Caspi, Cui, Stevens, Fumihiko, or Antonchuk.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/N.G.E./Examiner, Art Unit 1799

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799